DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition portion that acquires information” in claims 1, 23, and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 19 and 25 are objected to because of the following informalities:
Regarding claim 19, the recited “a position information of the image where located in the boundary region” should be corrected to “a position information of the image located in the boundary region”. 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, and 22-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamamoto et al. US 20150286174.
Regarding claim 1, Yamamoto et al. discloses:
An image heating apparatus that heats an image formed on a recording material, the image heating apparatus comprising:
a heater (34) (FIGs. 2 and 3) including a plurality of heating elements (361-365) (FIG. 3) which are arranged in a direction orthogonal to a transporting direction of a recording material;
a control portion (50) (FIG. 4) capable of individually controlling power to be supplied to the plurality of heating elements so as to individually control the temperature of a plurality of heating regions which are heated by the plurality of heating elements [0062]; and

the control portion sets target temperatures of each of the plurality of heating elements in accordance with (1) a density information of the image in a boundary region which includes a boundary between one heating element out of the plurality of heating elements, and an adjacent heating element thereof and overlaps with the one heating element and the adjacent heating element by a predetermined range in the direction orthogonal to the transporting direction and (2) a density information of the image in a non-boundary region which overlaps with the one heating element in a range other than the boundary region (the target temperatures of each of the plurality of heating elements are set in accordance with density information of the image across the entire span in the direction orthogonal to the transporting direction which includes the boundary regions and the non-boundary regions) [0080-81 and 0085] (FIGs. 3 and 6).
Regarding claim 19, Yamamoto et al. discloses:
wherein the control portion further uses a position information of the image where located in the boundary region to set the target temperatures (the target temperatures are set in accordance with position information of the image across the entire span in the direction orthogonal to the transporting direction which includes the boundary regions) [0080-81 and 0085] (FIGs. 3 and 6).
Regarding claim 22, Yamamoto et al. discloses:
a cylindrical film (31) (FIG. 2) and a roller (32) (FIG. 2) in contact with an outer surface of the film,
wherein the heater is provided in an inner space of the film (FIG. 2), and
wherein the roller forms a nip for nipping and conveying the recording material together with the heater through the film (FIG. 2).
Regarding claim 23, Yamamoto et al. discloses:

a heater (34) (FIGs. 2 and 3) including a plurality of heating elements (361-365) (FIG. 3) which are arranged in a direction orthogonal to a transporting direction of a recording material;
a control portion (50) (FIG. 4) capable of individually controlling power to be supplied to the plurality of heating elements so as to individually control the temperature of a plurality of heating regions which are heated by the plurality of heating elements [0062]; and
an acquisition portion (50/55) (FIG. 4) that acquires information on an image formed on a recording material [0080-81] (FIG. 6), wherein
the control portion sets target temperatures of at least two heating elements in accordance with a position of one end position of the image in one page in the direction orthogonal to the transporting direction of the recording material and a position of the other end position of the image in the one page in the direction orthogonal to the transporting direction of the recording material (the target temperatures of each of the plurality of heating elements are set in accordance with position information of the image across the entire span in the direction orthogonal to the transporting direction which includes both ends of the image) [0080-81 and 0085] (FIGs. 3 and 6).
Regarding claim 24, Yamamoto et al. discloses:
a cylindrical film (31) (FIG. 2) and a roller (32) (FIG. 2) in contact with an outer surface of the film,
wherein the heater is provided in an inner space of the film (FIG. 2), and
wherein the roller forms a nip for nipping and conveying the recording material together with the heater through the film (FIG. 2).
Regarding claim 25, Yamamoto et al. discloses:

a heater (34) (FIGs. 2 and 3) including a plurality of heating elements (361-365) (FIG. 3) which are arranged in a direction orthogonal to a transporting direction of a recording material;
a control portion (50) (FIG. 4) capable of individually controlling power to be supplied to the plurality of heating elements so as to individually control the temperature of a plurality of heating regions which are heated by the plurality of heating elements [0062]; and
an acquisition portion (50/55) (FIG. 4) that acquires information on an image formed on a recording material [0080-81] (FIG. 6), wherein
the control portion sets target temperatures of at least two heating elements in accordance with (1) a distance between the heating element located one end position in the direction orthogonal to the transporting direction of the recording material and one end position of the image in one page in the direction orthogonal to the transporting direction of the recording material and (2) a distance between the heating element located other end position in the direction orthogonal to the transporting direction of the recording material and other end position of the image in one page in the direction orthogonal to the transporting direction of the recording material (the target temperatures of each of the plurality of heating elements are set in accordance with position information which includes distances between the end positions of the image and heating elements located at end positions in the direction orthogonal to the transporting direction) [0080-81 and 0085] (FIGs. 3 and 6).
Regarding claim 26, Yamamoto et al. discloses:
a cylindrical film (31) (FIG. 2) and a roller (32) (FIG. 2) in contact with an outer surface of the film,
wherein the heater is provided in an inner space of the film (FIG. 2), and
.

Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 20 and 21, the prior art of record does not disclose or suggest the recited “wherein the position information is an information on a distance between the image located in the boundary region and the non-boundary region” along with the remaining claim limitations.

Response to Arguments
The previous double patenting rejection is withdrawn in light of applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852